Citation Nr: 1128828	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  11-06 054	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for hearing loss.


FINDINGS OF FACT

A current bilateral hearing loss disability is not shown to be related to military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, a VA examination report, and statements from the Veteran.

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has a current hearing loss disability due to ship gun noise during military service.

His Notice of Separation from Naval Service indicates that his military occupational specialty was radioman third class.  

Service treatment records showed hearing in each ear was reported as 15/15 on whisper test at induction examination in June 1943.  On separation examination in December 1945 hearing in each ear was reported as 15/15 on whispered voice and 20/20 on coin click testing.  Disease or defects of the ears was reported as "none."

In a post-service VA new patient note dated in August 2009, moderate hearing loss was reported on examination.  The Veteran was referred for an audiology consultation.  During a September 2009 audiologic evaluation, he reported a gradual decline in hearing sensitivity bilaterally and a positive history of military noise exposure.  He stated that he had tried self-purchased hearing aids in the past.  The assessment was sensorineural hearing loss.

In correspondence dated in November 2009, the Veteran stated that his hearing loss problem developed in the Philippines when he began to have trouble hearing messages.  He reported that he could not copy code accurately, so was reassigned to typewriter repair instead.  After service he was a member of an amateur radio club, but began to have word recognition problems, so he gave up his hobby.  He stated that he renewed his interest in amateur radio years later, but gave it up due to the same problem.  He also stated that when he visited a private hearing clinic in December 2002, the audiologist told him that his hearing problem might have been caused by explosions during World War II, and when he went to the VA clinical, he was told the same thing.  He acknowledged that he had no medical records to support his claim and could not prove that his hearing loss was related to service.

Private audiological treatment records dated in December 2002 were received in April 2010.  The Veteran indicated that he was interested in hearing aids that had been advertised in the newspaper.  Audiometric testing data, including word recognition scores, reflected bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

In a VA audiological examination report dated in May 2010, he stated that he was removed from duty as a radioman because of inability to copy code correctly, presumably due to hearing loss.  He reported being present at the invasion of the Philippines aboard the USS McKinley and with an Army land unit.  The examiner indicated that the Veteran's civilian work and recreational noise exposure as reported was unremarkable.  The Veteran denied a current complaint of tinnitus.  Audiometric testing again revealed bilateral hearing loss for VA compensation purposes.  Following a review of the claims file and audiometric testing, the chief of the audiology and speech pathology service opined that while the Veteran's reported military history must obviously include noise exposure to naval gunfire and sounds of shipboard noise, the current audiometric configuration shows no characteristic indicators of noise-induced hearing loss.  He explained that the possible effects of aging, illness, vascular insufficiency, and heredity could not be ruled out by the evidence presented.  He concluded that it was, therefore, not possible to arrive at a specific cause or causes of the hearing loss without resorting to mere speculation.

In June and September 2010 the Veteran reiterated his contention that his current hearing loss disability began during military service in the 1940s but that he could not prove it.  

Having reviewed the evidence of record, the Board finds that the Veteran has bilateral hearing loss for VA compensation purposes, which was first demonstrated by objective audiometric testing in December 2002, approximately 57 years after separation from service.  See 38 C.F.R. § 3.385.

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss can have many causes, as noted by the VA examiner.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In this case, the only medical opinion of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the May 2010 VA examiner.  The examiner is the Chief of Audiology, who after reviewing the claims file and examining the Veteran, concluded that the current hearing loss disability was not characteristic of noise-induced hearing loss, and instead suggested that other factors such as aging, illness, vascular insufficiency, and heredity could not be ruled out.  Based on the reported examination findings and the Chief of Audiology's training and expertise, the Board accords greater weight to his opinion than to the Veteran's lay assertions.  Moreover, while the examiner concluded that the etiology could not be determined without resorting to speculation, the examiner explained the reasoning why he could not determine the etiology (i.e. the multiple other factors that could cause or contribute to the current hearing loss).  As the examiner provided adequate rationale for the conclusion provided, the Board affords the opinion great probative weight.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." 

In the present case, there is no medical evidence of hearing loss in service, and no competent evidence of a nexus between any in-service event or injury and the current bilateral hearing loss disability.  The Board has considered the Veteran's lay contentions, but finds that the medical evidence of record is of greater probative value concerning the relationship between his current hearing loss disability and service. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


